Citation Nr: 1617689	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for acute myeloid leukemia.

3. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to June 1954 and from August 1954 to August 1975.  He had service in the Republic of Vietnam.  He died in February 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Prior to the Veteran's death, he was informed that he qualified for a special review pursuant to Nehmer v. United States Department of Veterans Affairs based on possible benefits for service connection for acute myeloid leukemia and ischemic heart disease.  In addition, the Veteran filed a claim for service connection for ischemic heart disease prior to his death, which was unadjudicated at the time of his death.  See January 2010 Claim.  The Veteran subsequently died.  Following the Veteran's death, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  In February 2016, the appellant was substituted as the proper claimant for the claims of service connection for acute myeloid leukemia and ischemic heart disease.

The appellant was scheduled for a hearing before a member of the Board.  However, in a September 2014 statement, she withdrew her request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has not been afforded notice of how to substantiate the claims of service connection for acute myeloid leukemia, ischemic heart disease, and cause of death.  Regarding service connection for cause of death, special notice requirements apply.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 U.S.C.A. § 5103(a) notice for a Dependency and Indemnity Compensation (DIC) claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp, supra.  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  To date, the appellant has been provided no notice regarding any of the pending claims for service connection.

Additionally, treatment records from the Veteran's last sickness are not of record.  The Veteran's death certificate indicates that he died at the North Metro Medical Center.  However, records from that facility relating to the Veteran's death are not of record.  

Further, regarding the claim for service connection for ischemic heart disease, further evidentiary development is necessary.  In her January 2014 Substantive Appeal, the appellant stated that Dr. F. indicated that the Veteran's heart condition has been added to the Agent Orange presumptive list.  To date, no medical opinion regarding the nature and etiology of the Veteran's heart disease has been rendered.  The evidence of record triggers VA's duty to provide a medical opinion regarding the Veteran's heart disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board will defer adjudication of the claim for service connection for cause of death as it is inextricably intertwined with the claims for service connection for ischemic heart disease and acute myeloid leukemia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a notice letter that explains how to establish entitlement to service connection for acute myeloid leukemia, ischemic heart disease, and cause of death.  

Notice should be issued to the appellant in compliance with Hupp to include: (1) a statement of the disabilities that were service-connected at the time of the Veteran's death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability and on one that is not yet service-connected.

Request that the appellant identify any outstanding private treatment records relating to the disabilities on appeal, including any from North Metro Hospital, and to complete the necessary form (VA Form 21-4142) for VA to obtain such records

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the appellant should be notified and allowed an opportunity to provide such records.

2. Refer the claims file to a VA physician.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA physician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had ischemic heart disease during his lifetime? If not, did he have any other heart disease and/or myeloid leukemia that is at least as likely as not related to active service, including his presumed Agent Orange exposure in service?   

If the physician determines that the Veteran did have ischemic heart disease, or other heart disease or myeloid leukemia related to service, did it cause or hasten (contribute to) the Veteran's death?

The examiner should comment on treatment records noting a history of coronary artery disease.  See February 2011 VA Discharge Summary.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the appellant, both she and her representative should be furnished a supplemental statement of the case. The appellant and her representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

